Citation Nr: 1822230	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right shoulder disability due to July 9, 2008 cervical diskectomy and fusion.

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right hand disability due to July 9, 2008 cervical diskectomy and fusion.

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a low back disability due to July 9, 2008 cervical diskectomy and fusion.

4.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a right arm disability due to July 9, 2008 cervical diskectomy and fusion.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from November 1981 to November 1985 and from November 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional right upper extremity and low back disabilities that he contends resulted from a July 9, 2008 cervical diskectomy and fusion performed at a VA medical center.  He alleges that immediately following the surgery he became disabled.  See October 2016 correspondence.  He has also specifically alleged that he never gave fully informed consent to the procedure.  See March 2014 notice of disagreement.

Richmond VA Medical Center treatment records reflect that the appellant underwent a cervical diskectomy and fusion on July 9, 2008.  Treatment records immediately following the surgery show right hand weakness that was noted to be possibly worse than before the procedure.  An August 2008 VA treatment record indicates that before the surgery, the Veteran complained of paresthesias and numbness in both upper extremities, pain in his right neck/shoulder area, and some impairment of coordination and spasticity but that after the surgery, he has continued to experience weakness in his right hand with paresthesias in the forearm and hand as well as sensory and motor coordination problems in the right hand.  October 2008 VA treatment records show that after the Veteran removed a protective neck collar that he had been given following the surgery, he started to notice intermittent shooting pains throughout his body; there was concern for a possible injury to his spinal cord and the Veteran was advised to continue wearing the rigid collar until a follow-up appointment.

In sum, although the evidence indicates that the Veteran experienced some abnormal right upper extremity and back symptom prior to the surgery, there is also evidence suggesting that that the surgery may have caused additional impairment.  The exact nature and extent of any additional impairment is difficult for the Board to ascertain, however, since this is largely a medical question.  The U.S. Court of Appeals for Veterans Claims has held that, in determining whether a VA examination or opinion is warranted in a section 1151 claim, the Board must analyze the evidence of record to determine whether it "indicates" that the disability or symptoms "may be associated with" VA treatment, a question with a similarly low threshold as that applicable to service connection claims.  See Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013).  Here, since no VA opinion has been obtained, the Board finds that the appellant has met this low threshold and is entitled to an opinion as to whether negligent VA treatment was the proximate cause of any additional right shoulder, right arm, right hand or low back disability.  It should also be opined as to whether any additional disability was due to an event that was not reasonably foreseeable.

The Board also observes that although a July 2008 VA treatment record notes that informed consent for the procedure was obtained, the full consent document was not copied into the treatment record.  The treatment record further notes that the complete document "can be accessed through Vista Imaging."  As this document does not otherwise appear to be associated with the claims file, it should be obtained on remand.

Finally, in an August 2014 VA Form 9, the Veteran reports that he has been granted Social Security Administration disability benefits as a result of the claimed disabilities currently on appeal.  Although he has submitted a January 2009 letter from the Social Security Administration showing that a fully favorable decision was made in his case, the remaining documents associated with his application are not of record.  As it appears that these documents are relevant to the Veteran's appeal, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the full informed consent document for the July 9, 2008 cervical diskectomy and fusion.  (The July 2008 VA treatment record indicates that this document can be accessed through Vista Imaging.)

2.  Contact the Social Security Administration and obtain all records associated with the January 2009 award of disability benefits.

3.  Thereafter, request an opinion from an appropriate VA examiner.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the July 9, 2008 cervical diskectomy and fusion and/or post-operative treatment, caused any additional (a) right shoulder disability; (b), right hand disability; (c), low back disability; or (d), right arm disability.

For each affirmative answer, the examiner should indicate whether the proximate cause of any additional disability was due to VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault.  The examiner should also opine as to whether any additional disability was a result of an event that was not reasonably foreseeable.

A complete rationale should accompany any opinion provided.

4.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




